In a proceeding to *728invalidate petitions designating appellants as candidates of the Independence Party in the general election to be held on November 8, 1977 for the public offices of Supervisor, Town Clerk, Receiver of Taxes, Superintendent of Highways and Member of the Council of the Town of Brookhaven, in which appellants counterclaimed to validate the petitions, the appeal is from a judgment of the Supreme Court, Suffolk County, dated September 29, 1977, which, after a hearing, in effect, dismissed the counterclaim and granted the application. Judgment affirmed, without costs or disbursements. The parties have stipulated that the validity of the petitions would depend upon 317 signatures found by the board of elections to be invalid because the subscribing witnesses had previously signed a valid party designating petition for the same offices for the same election. Subdivisions 3 and 10 of section 138 of the Election Law require the disqualification of the witnesses and the concomitant invalidation of the signatures (Matter of White v McNab, 54 AD2d 746; Matter ofFornario v Ackerson, 59 AD2d 699). Nor, as appellants contend, is this disqualification unconstitutional (see Socialist Workers Party v Rockefeller, 314 F Supp 984, 993). Latham, J. P., Cohalan, Rabin and Hawkins, JJ., concur.